Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 1, 2017

                                      No. 04-17-00476-CV

                                     ADOBE TITLE, LLC,
                                         Appellant

                                                v.

            Bruce CLEM and TX New Life Investments, LLC, MK Solutions, LLC.,
                                     Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI10950
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        The clerk’s record and the reporter’s record were originally due on June 26 2017. After
receiving notice from this court on July 31, 2017, that the records had not been filed, the court
reporter filed a Notification of Late Record, stating the reporter’s record has not been filed
because appellant has failed to pay or make arrangements to pay the reporter’s fee for preparing
the record.

       If appellant desires a reporter’s record, and has not already done so, appellant is hereby
ORDERED to (1) request in writing, no later than August 11, 2017, that a reporter’s record be
prepared and (2) designate in writing, no later than August 11, 2017, the exhibits and those
portions of the record to be included in the reporter’s record. Id. The appellant is hereby
ORDERED to file a copy of the request with both the trial court clerk, id. at 34.6(b)(2), and this
court no later than August 11, 2017.

        It is also ORDERED that appellant provide written proof to this court no later than
August 11, 2017 that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
If appellant fails to provide such written proof within the time provided, this court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).
        Appellant is also reminded that the $205.00 filing fee, which was due when the notice of
appeal was filed, is due no later than August 7, 2017. If appellant fails to respond satisfactorily
within the time ordered, this appeal will be dismissed. See TEX. R. APP. P. 42.3.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk